         Harold H. Davis, Jr. (SBN 235552)               Christopher Kao (SBN 237716)
1         harold.davis@klgates.com                        christopher.kao@pillsburylaw.com
2        Rachel Burnim (SBN 292952)                      David J. Tsai (SBN 244479)
          rachel.burnim@klgates.com                       david.tsai@pillsburylaw.com
3        K&L GATES LLP                                   Brock S. Weber (SBN 261383)
         Four Embarcadero Center, Suite 1200              brock.weber@pillsburylaw.com
4        San Francisco, CA 94111                         PILLSBURY WINTHROP SHAW
         Tel: 415.882.8200, Fax: 415.882.8220            PITTMAN LLP
5                                                        Four Embarcadero Center, 22nd Floor
6        Jay C. Chiu (SBN 205385)                        San Francisco, CA 94111-5998
           jay.chiu@klgates.com                          Telephone: (415) 983-1000
7        K&L GATES LLP                                   Facsimile: (415) 983-1200
         1 Park Plaza, Twelfth Floor, Irvine, CA 92614
8        Tel: 949.253.0900, Fax: 949.253.0902            Attorneys for LITE-ON SINGAPORE PTE.,
                                                         LTD., LITE-ON TECHNOLOGY
9
         Min Wu (SBN 307512)                             CORPORATION, LITE-ON TRADING
10         min.wu@klgates.com                            USA, INC., and LITE-ON ELECTRONICS
         K&L GATES LLP                                   (GUANGZHOU) LTD.
11       620 Hansen Way, Palo Alto, CA 94304
         Tel: 650.798.6747 / Fax: 650.798.6701
12
         Gina A. Jenero (Admitted Pro Hac Vice)
13
          gina.jenero@klgates.com
14       K&L GATES LLP
         70 W. Madison, Suite 3300, Chicago, IL 60602
15       Tel: 312.372.1121, Fax: 312.827.8000
16       Attorneys for DARFON ELECTRONICS CORP.
17       and DARFON AMERICA CORP.

18
                                     UNITED STATES DISTRICT COURT
19
                                    NORTHERN DISTRICT OF CALIFORNIA
20
21
22
23
24
25
26
27
28
     Joint Stipulation to Dismiss                                          Case No. 4:18-cv-03598-HSG
                                                                                          4827-3110-2100
     DARFON ELECTRONICS CORP., a Taiwanese               Case No. 4:18-CV-03598-HSG
 1 corporation,
 2                              Plaintiff,               JOINT STIPULATION AND ORDER TO
 3 vs.                                                   DISMISS
 4    LITE-ON SINGAPORE PTE. LTD., a
     Singaporean company, LITE-ON                        Honorable Haywood S. Gilliam, Jr.
 5   TECHNOLOGY CORPORATION, a Taiwanese
     corporation, LITE-ON TRADING USA, INC., a
 6   California corporation, and SILITEK
     ELECTRONICS (DONGGUAN) CO., LTD. a
 7   Chinese company,
 8                              Defendants.
 9 LITE-ON SINGAPORE PTE. LTD., a
     Singaporean company, LITE-ON
10 TECHNOLOGY CORPORATION, a Taiwanese
     corporation, LITE-ON TRADING USA, INC., a
11 California corporation, and LITE-ON
     ELECTRONICS (GUANGZHOU) LTD., a
12 Chinese company
13                              Counterclaimants,
14 vs.
15    DARFON ELECTRONICS CORP., a Taiwanese
     corporation, and DARFON AMERICA CORP., a
16   California corporation.
17                              Counterdefendants.
18
19
20
21
22
23
24
25
26
27
28
     Joint Stipulation to Dismiss                    1                      Case No. 4:18-cv-03598-HSG
                                                                                             4827-3110-2100
1
2
              Plaintiff and Counterdefendants Darfon Electronics Corp. and Darfon America Corp.
3
     (collectively, “Darfon”), and Defendants and Counterclaimants Lite-On Singapore Pte., Ltd., Lite-
4
     On Technology Corporation, Lite-On Trading USA, Inc., and Lite-On Electronics (Guangzhou)
5
     Ltd. (collectively, “Lite-On”), hereby jointly stipulate to request that the Court dismiss Darfon’s
6
     claims for relief against Lite-On and against remaining party, Silitek Electronics (Dongguan) Co.,
7
     Ltd. (“Silitek”), with prejudice and Lite-On’s claims, defenses or counterclaims for relief against
8
     Darfon with prejudice, and with all attorneys’ fees, costs of court and expenses borne by the party
9
     incurring same.
10
              WHEREAS, Darfon and Lite-On have resolved Darfon’s claims for relief against Lite-On
11
     and Lite-On’s claims, defenses or counterclaims for relief against Darfon asserted in this case.
12
              NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by Darfon and
13
     Lite-On, through their attorneys of record, that this Court dismiss Darfon’s claims for relief
14
     against Lite-On and Silitek with prejudice and Lite-On’s claims, defenses or counterclaims for
15
     relief against Darfon with prejudice, and with all attorneys’ fees, costs of court and expenses
16
     borne by the party incurring same.
17
18
19
20
21
22
23
24
25
26
27
28
     Joint Stipulation to Dismiss                      2                        Case No. 4:18-cv-03598-HSG
                                                                                                4827-3110-2100
1     Dated: April 12, 2019         PILLSBURY WINTHROP SHAW PITTMAN LLP
2
                                    /s/ Christopher Kao
3                                   Christopher Kao
4                                   Attorney for Lite-On Singapore Pte., Ltd., Lite-On
5                                   Technology Corporation, Lite-On Trading USA,
                                    Inc., and Lite-On Electronics (Guangzhou) Ltd.
6
7     Dated: April 12, 2019         K&L GATES LLP

8
                                    /s/ Harold H. Davis, Jr.
9                                   Harold H. Davis, Jr.

10                                  Attorney for Darfon America Corp. and Darfon
                                    Electronics Corp.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Joint Stipulation to Dismiss     3                        Case No. 4:18-cv-03598-HSG
                                                                              4827-3110-2100
1                                               ATTESTATION
2             Pursuant to L.R. 5-4.3.4(a)(2)(i), I hereby attest that all other signatories listed and on
3 whose behalf the filing is submitted, concur in the filing’s content and have authorized this filing.
4 Dated: April 12, 2019
                                                        /s/ Harold H. Davis, Jr.
5                                                       Harold H. Davis, Jr.
6
7
8
9
                                        CERTIFICATE OF SERVICE
10
              The undersigned certifies that on April 12, 2019, the foregoing document was
11
     electronically filed with the Clerk of the Court for the UNITED STATES DISTRICT COURT,
12
     NORTHERN DISTRICT OF CALIFORNIA, using Court’s Electronic Case Filing (ECF) system.
13
     The ECF system routinely sends a “Notice of Electronic Filing” to all counsel of record who have
14
     consented to accept this notice as service of this document by electronic means. Any party not
15
     receiving the Court’s electronic notification will be sent a copy of the foregoing document.
16
17
                                                        /s/ Harold H. Davis, Jr.
18                                                      Harold H. Davis, Jr.

19
20
21
22
23
24
25
26
27
28
     Joint Stipulation to Dismiss                         4                         Case No. 4:18-cv-03598-HSG
                                                                                                    4827-3110-2100
                                               ORDER
1
2             Pursuant to Stipulation, IT IS SO ORDERED.

3
4 Dated: APRIL 15, 2019                          ______________________________________
                                                 Haywood S. Gilliam, Jr.
5                                                United States District Judge

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Joint Stipulation to Dismiss                 5                  Case No. 4:18-cv-03598-HSG
                                                                                    4827-3110-2100
